In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-07-154 CR

 ______________________

 
SHERMAN CLIFTON LEWIS A/K/A SHERMAN URAY LEWIS

A/K/A SHERMAN LEWIS, Appellant


V.


STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 97304




MEMORANDUM OPINION

	Appellant Sherman Clifton Lewis a/k/a Sherman Uray Lewis a/k/a Sherman Lewis
was convicted and sentenced as a repeat felony offender on an indictment for possession of
a controlled substance.  Lewis filed a notice of appeal on March 27, 2007.  The trial court
entered a certification of the defendant's right to appeal in which the court certified that this
is a plea-bargain case and the defendant has no right of appeal.  See Tex. R. App. P.
25.2(a)(2).  The trial court's certification has been provided to the Court of Appeals by the
district clerk.
	On March 19, 2007, we notified the parties that the appeal would be dismissed unless
an amended certification was filed within thirty days of the date of the notice and made a part
of the appellate record.  See Tex. R. App. P. 37.1.  The record has not been supplemented
with an amended certification.
	Because a certification that shows the defendant has the right of appeal has not been
made part of the record, the appeal must be dismissed.  See Tex. R. App. P. 25.2(d). 
Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.	
  
 DAVID GAULTNEY
										Justice

Opinion Delivered May 16, 2007
Do Not Publish
Before McKeithen, C.J., Gaultney and Horton, JJ.